Order entered September 28, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00538-CR

                           ZACHARY DANIEL GAGE, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-70776-T

                                           ORDER
       The Court GRANTS appellant’s September 23, 2015 motion to extend time to file his

brief. We ORDER appellant’s brief filed as of the date of this order.


                                                      /s/   LANA MYERS
                                                            JUSTICE